709 F.2d 358
26 Wage & Hour Cas. (BN 642
Hewett M. REEVES, Plaintiff-Appellant,v.INTERNATIONAL TELEPHONE & TELEGRAPH CORPORATION, Defendant-Appellee.
No. 82-3506.
United States Court of Appeals,Fifth Circuit.
July 11, 1983.

Leroy H. Scott, Jr., Shreveport, La., for plaintiff-appellant.
Cook, Clark, Egan, Yancey & King, F. Drake Lee, Jr., Shreveport, La., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
ON PETITION FOR REHEARING
(Opinion May 23, 1983, 5 Cir., 1983, 705 F.2d 750)
Before RUBIN and TATE, Circuit Judges, and DAVIS*, District Judge.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby GRANTED, and the additional sum of $9,325.37 is allowed as interest for the period from July 16, 1980 to date.



*
 District Judge of the Western District of Louisiana, sitting by designation